Citation Nr: 1418980	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  12-25 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the lumbar spine, to include as secondary to service-connected disabilities.

2. Entitlement to service connection for degenerative joint disease of the bilateral knees, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to September 1954.

This matter comes before the Board of  Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a travel Board hearing in March 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.
 
In May 2013, the Board reopened and remanded the issues on appeal.  In August 2013 and December 2013, the Board again remanded the Veteran's claims for additional development.  The Board finds that there has not been substantial compliance with the remand instructions and this case is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims held that "where... the remand orders of the Board...are not complied with, the Board itself errs in failing to insure compliance."  Id.

The Veteran contends that he sustained an injury to his knees and back during service when the leg of a Howitzer gun struck him in the left shoulder causing him to fall to the ground.  In the alternative, he contends that his claimed bilateral knee and back disabilities are caused or aggravated by service-connected disabilities.

In May 2013, the Board remanded the appeal for further development.  Specifically, the Board determined the Veteran should be afforded a VA examination to determine whether his arthritis in the right shoulder, lumbar spine and both knees are causally related to active service, or caused or aggravated by his service-connected arthritis of the cervical spine and left shoulder.

Subsequently, the Veteran underwent examinations in June 2013.  After review, the Board found the examination reports to be inadequate.  The Board determined that although the examiner opined that the Veteran's lumbar spine and bilateral knee disabilities were not causally related to active service, that opinion was based in part on the lack of documentation in the service treatment records of an injury to the lumbar spine and knees.  However, the examiner did not discuss the effect, if any, of the in-service injuries and, therefore, the Board instructed the examiner to consider the Veteran's lay statements regarding the in-service injury and symptoms since service.  Dalton v. Nicholson, 21 Vet. App. 23  (2007). 

The examiner also did not provide an adequate opinion on whether the Veteran's lumbar spine and knee disabilities were secondary to the service-connected cervical spine and left shoulder disabilities.  Not only did the examiner not provide an official opinion on the secondary aspect of the claims, the examiner only stated in the body of the examination reports that she could not find a direct or secondary medical correlation between the knees or lumbar spine and the service-connected left shoulder and cervical spine.  Although the statement may have been sufficient in addressing whether the claimed disabilities were caused by the service-connected disabilities, the Board found that the statement was not sufficient to rule out any aggravation of the claimed disabilities by the service-connected disabilities.  Thus, an addendum addressing the above was requested by the Board.

In October 2013, the claims file was returned to the examiner who conducted the June 2013 VA examination.  The examiner once again opined that the Veteran's claimed bilateral knee and lumbar spine disabilities were less likely than not causally related to service.  The examiner based her negative opinion for direct service connection on a lack of documentation in the Veteran's service treatment reports and because the disabilities manifested many years after service.  She failed to consider the Veteran's statements of a continuity of symptomatology since service.  Additionally, she opined that it was less likely than not that the claimed bilateral knee and lumbar spine disabilities were caused or aggravated by the Veteran's service-connected right and left shoulder disabilities or his service-connected cervical spine disability.  

However, the Board determined the examiner's rationale for this conclusion was again based on a lack of documentation in the service treatment reports and because the Veteran's claimed bilateral knee and lumbar spine disabilities manifested so many years after service.  The examiner's rationale was again found to be flawed by the Board.  Regarding the claim of secondary service connection, the examiner's rationale did not consider whether either the claimed bilateral knee or lumbar spine disabilities were aggravated by any service-connected disability.

As such, another etiology opinion, if possible, by an examiner other than the examiner who conducted the June 2013 VA examination and provided the addendum opinion in October 2013, was requested.

In March 2014, a VA examiner, other than the one who conducted the June 2013 VA examination and provided the October 2013 addendum opinion, provided an etiological opinion.  This examiner provided a negative nexus opinion stating that the rationale provided by the June 2013 and October 2013 examiner "more than adequately" supported the opinions and again "refer[red] to the carefully research[ed] opinions" provided in the June 2013 opinion.  The March 2014 examiner further stated that there was no evidence that the arthritis of the shoulder and cervical spine caused or aggravated the disabilities of the knees or lumbar spine.

The Board finds this most recent VA opinion is inadequate as it was based on the opinions and rationales deemed flawed by the Board in previous remands.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a new a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records, VA and non-VA, should be obtained and associated with the claims file.

2. Once the above instruction has been completed, to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his arthritis of the lumbar spine and both knees by a VA examiner other than the examiner who conducted the June 2013 VA examination and provided the addendum opinion in October 2013, and the examiner who provided the March 2014 opinion, if possible. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of the lumbar spine and both knees is causally related to active service.  The examiner should consider the effect, if any, of the conceded in-service injury during which the leg of a howitzer gun struck the Veteran in the left shoulder causing him to fall to the ground, and the Veteran's statements regarding the in-service injury and symptoms since service. 

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's arthritis of the lumbar spine and both knees was caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by his service-connected arthritis of the cervical spine and left shoulder and right shoulder strain with degenerative joint disease.  The Veteran's statements regarding history and symptoms should be considered.

A complete copy of this remand and the claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.

All opinions expressed by the examiner should be accompanied by a complete, clear, rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints and lay history should be recorded in full and addressed.  

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Upon completion of the foregoing, review the examiner's report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development deemed necessary, the Veteran's claims should be readjudicated, considering all applicable laws and regulations.  If any claim is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

